                                                                                                        I
           Case 1:19-cr-00779-AKH Document 8-1 Filed 11/05/19 Page 1 of 5                               I


                                                                                                        I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                           II
                                                                                                        '!
 United States of America                                                         Protective Order       I


 Jose Rodriguez,
                 V.                                   , ·::::::-======----'1~9 Cr. 779 (Alm)
                                                      :: USDCSDNY
                                                      l
                                                                                                        II
                                                         DOCUMENT                                       ~
    a/k/a "Hov,"                                                                                        ~


    a/k/a "Hov Goon,"                                  ELECTRONICALLY !'!
                                                       ,11 ic #·
                                                                                                        '
                                                                                                        i
                                                                                                        i
                            Defendant.                ~>.\TE ~-IL-ED-:/-.---l,11+-f
                                                                                ~/    (Of               i
                                                                                                        I
       Upon the application of the United States of America, with the consent of the undersigned
                                                                                                        I
counsel, and the defendant having requested discovery under Fed. R Crim. P. 16, the Court hereby

finds and orders as follows:
                                                                                                        II
        1. Disclosure Material The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information ("ESI"), pursuant
                                                                                                        II
tQ. Federal.R:ule of Criminal Procedµre 16, 18 U.S.<;. § 3500, and ~e Government's general
                                                                                                        I
obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government's disclosure material,

referred to herein as "sensitive disclosure material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

                                                                                                        I
                                                                                                        I
                                                                                                        I
             Case 1:19-cr-00779-AKH Document 8-1 Filed 11/05/19 Page 2 of 5                             ,
                                                                                                        !
                                                                                                        l
be subject to risk of harm absent the protective considerations set forth herein. The Government's      Il
                                                                                                        '
                                                                                                        I
designation of material as sensitive disclosure material will be controlling absent contrary order of
                                                                                                        I
                                                                                                        Ii
the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the
                                                                                                        I
                                                                                                        I
                                                                                                        I
Government to produce expeditiously the disclosure material without further litigation or the need      Ii
                                                                                                        I
for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.
                                                                                                        i
                                                                                                        i
                                                                                                        I

       4. Good Cause. There is good cause for entry of the protective order set forth herein.
                                                                                                        I
       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel ("the defense") other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material or sensitive disclosure material on any Internet site or network site to which persons other

than the parties hereto have access, and shall not disclose any disclosure material to the media or

any third party except as set forth below.

       6. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; or

             (b) Prospective witnesses for purposes of defending this action.




                                                  2
           Case 1:19-cr-00779-AKH Document 8-1 Filed 11/05/19 Page 3 of 5




        7. Sensitive disclosure material shall be kept in the sole possession of counsel; shall not

be reviewed or maintained by the defendant outside the presence of counsel or personnel employed

by or retained by counsel; shall not be copied or otherwise recorded by the defendant; and may be

disclosed by counsel only to personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action.

       7. The Government may authorize, in writing, disclosure of disclosure material and

sensitive disclosure material beyond that otherwise permitted by this Order without further Order

of this Court.

        8. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Ped. R. Crim. P. 49.1.

                            Disclosure and Protection of Seized ESI

       9. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from various cellphones and social media accounts belonging

to the defendant.

        10. The Government is authorized to disclose to counsel for the defendant, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain


                                                  3
             Case l:19-cr-00779-AKH Document 8-1 Filed 11/05/19 Page 4 of 5




disclosure material ("the seized ESI disclosure material"). The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       11. This Order places no restriction on a defendant's use or disclosure of ESI that originally

belonged to the defendant.

                               Return or Destruction of Material
       12. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. This provision does not apply to any disclosure material or ESI that belongs to the

defendant.




                                                  4
•· .~          Case 1:19-cr-00779-AKH Document 8-1 Filed 11/05/19 Page 5 of 5




                                            Retention of Jurisdiction
                                                                                                          I
                                                                                                          IJ
            13. The provisions of this order shall not terminate at the conclusion of this criminal       I

                                                                                                          I
  prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

  case.
                                                                                                          !
  AGREED AND CONSENTED TO:                                                                                j
        GEOFFREY S. BERMAN                                                                                I
        United States Attorney
                                                                                                          i
  by:     /1dbv½                                           Date:        \\(5/{~
                                                                             •
                                                                                                          II
        Maurene Corney
        Jacob Warren
        Andrew K. Chan
                                   "-


        Assistant United States Attorneys
                                                                                                          Ii
                                                           Date:
                                                                                                          I
                                                                                                          I
                                                                                                          If




  SO ORDERED:
  Dated: New York, New York
         November)Z,2019

                                                        THE ONORABLE ALVIN K. HELLERSTEIN
                                                           TED STATES DISTRICT JUDGE




                                                       5
